Mr. Justice Breese delivered the opinion of the Court. This was an action of replevin for a canal boat, to which the defendant pleaded: first, now detinet; second, that the boat was the property of the defendant, and the following plea: “And for a further plea in his behalf, defendant says actio non, etc., because he says that heretofore, to wit, at the September term of the La Salle County Court, A. D. 1858, to wit, on the 9th day of September, A. D. 1858, one Alfred Deane, and one Marvin Blanchard, recovered a judgment against the said plaintitf, for the sum of two hundred and six dollars and thirty-eight cents, besides costs, which judgment remained in full force on the 13th day of October, A. D. 1858, on which day an execution was issued out of the office of the clerk of said court, under the seal of said court, which execution was in due form of law, and issued upon the judgment aforesaid, which execution was then and there delivered to Eri L. Waterman, who was then and there sheriff of La Salle county, duly qualified and commissioned; and said Waterman afterward, to wit, on the 18th day of December, A. D. 1858, he being then and there acting sheriff of said county, levied upon said canal boat, which was then and there the property of said plaintiff, by virtue of said execution which was then and there in his hands wholly unsatisfied; and said Waterman, by virtue of said execution, afterwards, to wit, on the 19th day of January, sold said property at public auction to the defendant, he being the highest and best bidder therefor, and then and there delivered said boat to said defendant, and that said Waterman duly advertised said property for sale according to law, at the time aforesaid; all of which he is ready to verify, wherefore he prays judgment.” There were four replications to this plea, the first, that Waterman was not acting as sheriff; second, that he did not make sale of the boat by virtue of the execution, but of his own wrong; third, that Waterman did not, by virtue of said execution, levy upon said boat, but of his own wrong; and fourth, that on the eighteenth day of December, Francis Warner was sheriff* of La Salle county, and alone authorized to make a levy. Waterman himself, and his deputies, Grow and Ghapman, through and by whom the sale and delivery of the boat were made, were examined as witnesses on the trial of these issues, and had we been sitting as the jury, we should have found that the date of the levy of this execution had been altered from December 1 to December 18, by adding the figure 8, and by the addition of the word “late” to the return of Waterman. The proof certainly preponderates greatly in favor of such a finding. All the issues upon this plea were found for the plaintiff. The following instruction was asked by the plaintiff: “ If the jury believe, from the evidence, that the canal boat in controversy, down to the time of the sale thereof on the execution in evidence, was the property of the Union Line Transportation Company, and defendant, O’Connor, has shown no title to said boat, or right to the possession thereof, except by virtue of the sale on the execution in evidence, then said O’Connor must recover, if at all, upon evidence to the satisfaction of the jury, of the truth of his averment in his third plea; and said O’Connor having averred in his said plea that the levy indorsed upon said execution was made on the 18th of December, 1858, he is estopped from now denying that said levy was made on the said 18th day of December, 1858.” To this instruction, the defendant desired the following qualification: “ Under the plea of property, the defendant is at liberty to prove any legal sale to him, of the canal boat, before the beginning of this suit, without reference to the date mentioned in the third plea.” This qualification was refused, and an exception taken. The defendant then asked this instruction : “ Under the plea of property in the defendant, it is not necessary to prove that the boat was levied on or sold on any’ particular day; it is sufficient to sustain this plea if it appears that, before this suit was commenced, the boat was sold to defendant under a valid judgment against the plaintiff, by virtue of a valid execution, by a proper officer.” This instruction was also refused, and exception taken, and these are the principal errors assigned on the record. ■ We are satisfied the qualification to plaintiff’s first instruction should have been given, for although he had pleaded’ specially in the third plea, the execution and the proceedings' under it, it was bis privilege to show under the second plea, any legal title to the property, no matter how derived. The whole field was open to him under the plea of property in himself, and therefore the court should have qualified the instruction as the defendant desired. By refusing to do so, the jury was precluded from an inquiry into the defendant’s title, which he had a right to insist upon. If this boat had been legally levied on and sold, by a valid execution issued on a valid judgment, before, the commencement of this suit, and the defendant had become the purchaser, it was all sufficient to sustain the plea of property in himself. The court therefore erred in refusing the instruction. A.valid judgment and execution, and a valid sale, were all that was necessary to make a title for the defendant. The judgment is reversed, and the cause remanded. Judgment reversed,.